Title: From Thomas Jefferson to John Strode, 3 April 1808
From: Jefferson, Thomas
To: Strode, John


                  
                     Dear Sir 
                     
                     Washington Apr. 3. 08
                  
                  I have had the misfortune to lose my dam again, and by a very moderate fresh, which proves a very defective construction. it is 400. f. long, 15. f. broad, 4 f. high on the upper side & 5. f. on the lower, resting from one end to the other on a ridge of solid rock, and made tight by a 10. f. dam of earth on the upper side. the construction is of timber pens filled with loose irregular stone in pretty large blocks. I remember to have heard you say you had built several dams and never lost one. will you be so good as to advise me how to build mine? it must be done as soon as the water becomes warm enough to work in it. before that time I shall go home, as Congress will rise in a fortnight and I shall go within a week after on a short excursion to Monticello. I shall go by the courthouses to have a drier road. There is some prospect of peace in Europe, in which case our embargo will cease, from that time. otherwise it will continue thro’ this year, during which there is no danger of war. I am sorry that the season and the roads will debar me the pleasure of seeing you as I go along for even should I pass a night at the Courthouse, you frequent those places too little to offer a chance of meeting you there. I tender you my friendly salutations and assurances of great esteem & respect
                  
                     Th: Jefferson 
                     
                  
               